DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a continuation filed on 04/27/2022.
Claims 1-31 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (4,459,522) in view of Cheung et al. (US Pub. No. 2015/0369631 A1 and Cheung hereinafter).
As to Claim 1, 11 and 21, Huber in his teachings as shown in Fig.1-4 discloses a trigger assembly/a method for use with a portable power tool having a commutator motor comprising: a common rocker/trigger (13); a movable contact (6) connected to a pressure pin (10) of the common rocker (13); a controller/ a control circuitry (24) circuit that sets or controls the speed of the motor (1) (see column 4, line 37-40) and a switch (4) actuated by the movable contact (6), wherein the commutator motor (1) rotates in one direction of rotation when the switch ( 4) is actuated (see also column 2, line 64 - column 3, line 61; and figures 2, 4)
Although, an assembly as shown is thought, it doesn’t explicitly disclose:
an assembly comprising a conductor; and a printed circuit board having an inductive sensor thereon responsive to relative movement between the conductor and the inductive sensor caused by movement of a trigger
Nonetheless, Cheung in his teachings as shown in Fig.1-7 in which a system comprising an electrically conductive target (104) mechanically coupled to an object (102); and a printed circuit board (PCB) formed on a substrate (108) having an asymmetric electric coil (106), and an inductance-to-digital converter (LDC/transducer -110), wherein the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance (see paragraphs [0018]-[0019]; and figure 1).
Therefore, it would have been obvious before the effective date of the instant application for a trigger assembly for use with a power tool to include a printed circuit board having an inductor sensor responsive to a conductor movement as thought by Cheung within the teachings of Huber in order to have a better control of the power tool by forming an asymmetric coil and a transducer coupled to the asymmetric electric coil to provide an excitation signal, and to further determine a response of the asymmetric coil to the excitation signal and an output signal based on the response of the asymmetric coil to the excitation signal, wherein the output signal comprises an indication of position of an external target (see paragraph [0004]).
As to Claim 2 and 12, Huber in view of Cheung discloses the trigger assembly of claim 1 and the power tool of claim 11, wherein the inductive sensor is first inductive sensor, the conductor is a first conductor, and the output is a first output, and wherein the trigger assembly further comprises a second conductor coupled for movement with the trigger, and a second inductive sensor on the printed circuit board responsive to relative movement between the second conductor and the second inductive sensor caused by movement of the trigger, wherein a second output of the second inductive sensor is used to activate the electric motor (These features would be an obvious modification from the disclosures of Huber considering that the assembly comprises: a second movable contact (6') connected to a second pressure pin (10) of the common rocker (13); and a second switch (5) actuated by the second movable contact (6'), wherein the commutator motor rotates in the other direction of rotation when the second switch (5) is actuated (see column 3, lines 11-61; and figure 2) and Cheung discloses considering that the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance -see paragraphs [0018]-[0019]; and
figure 1). 
As to Claim 3 and 13, Huber in view of Cheung discloses the trigger assembly of claim 2 and the power tool of claim 12, wherein the first output of the first inductive sensor is used to activate the electric motor in a first rotational direction, and wherein the second output of the second inductive sensor is used to activate the electric motor in a second rotational direction that is different than the first rotational direction (The commutator motor rotates in one direction of rotation when the switch ( 4) is actuated, and in the other direction of rotation when the second switch (5) is actuated -see column 3, lines 11-35; and also figure 2). 
As to Claim 4 and 14, Huber in view of Cheung discloses the trigger assembly of claim 1 and the power tool of claim 11, wherein the inductive sensor is a coil trace having a proximal end located proximate the trigger and a distal end, and wherein the distal end has a different winding density than the proximal end (Cheung: the asymmetric electric coil (121) has a proximal end and a distal end, wherein the distal end has a different winding density than the proximal end – see figure 2). 
As to Claim 5 and 15, Huber in view of Cheung discloses the trigger assembly of claim 4 and the power tool of claim 14, wherein, in response to the conductor moving away from the proximal end of the inductive sensor and towards the distal end, a rotational speed of the motor is accelerated, and wherein in response to the conductor moving away from the distal end of the inductive sensor and towards the proximal end, the rotational speed of the motor is decelerated (Cheung: considering that the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, wherein a processor (112) analyses the inductance of the asymmetric electric coil (106) and determines a position of the electrically conductive target (104) -see paragraphs [0019]-[0020]; and figure 1). 
As to Claim 6 and 16, Huber in view of Cheung discloses the trigger assembly of claim 5 and the power tool of claim 15, further comprising a spring biasing the trigger toward a neutral position in which the conductor is closer to the proximal end than the distal end (the assembly comprises coil springs (11) urging the pressure pins (10) outwardly of a housing (9) -see column 3, lines 36-61; and figure 2). 
As to Claim 7, Huber in view of Cheung discloses the trigger assembly of claim 6, wherein the coil trace is linear (Cheung: the asymmetric electric coil (121) is shown as linear -see paragraph [0025]; and figure 2). 
As to Claim 8, Huber in view of Cheung discloses the trigger assembly of claim 6, wherein the coil trace is curvilinear (Cheung: the asymmetric electric coil (140) is shown as curvilinear -see paragraph [0033]; and figure 3). 
As to Claim 9 and 17, Huber in view of Cheung discloses the trigger assembly of claim 8 and the power tool of claim 16, wherein the conductor is a first conductor, the coil trace is a first coil trace, and the output is a first output used to activate the motor in a first rotational direction, and wherein the trigger assembly further comprises a second conductor coupled for movement with the trigger, and a second inductive sensor configured as a second coil trace on the printed circuit board having a proximal end located proximate the trigger and a distal end, wherein the distal end of the second coil trace has a different winding density than the proximal end of the second coil trace, wherein the second inductive sensor is responsive to relative movement between the second conductor and the second inductive sensor caused by movement of the trigger, and wherein a second output of the second inductive sensor is used to activate the motor in a second rotational direction that is different than the first rotational direction, wherein, in response to the second conductor moving away from the proximal end of the second coil trace and towards the distal end of the second coil trace, a rotational speed of the electric motor is accelerated, and wherein in response to the second conductor moving away from the distal end of the second coil trace and towards the proximal end of the second coil trace, the rotational speed of the motor is decelerated (These features would be an obvious modification from the disclosures of Huber considering that a second movable contact (6') connected to a second pressure pin (10) of the common rocker (13); and a second switch (5) actuated by the second movable contact (6'), wherein the commutator motor rotates m the other direction of rotation
when the second switch (5) is actuated (see column 3, lines 11-61; and figure 2) and Cheung discloses that the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, the asymmetric electric coil (121) has the proximal end and the distal end, wherein the distal end has the different winding density than the proximal end, and the processor (112) analyses the inductance of the asymmetric electric coil (106) and determines the position of the electrically conductive target (104) -see paragraphs [0018]-[0020];and figures 1-2). 
As to Claim 10 and 18, Huber in view of Cheung discloses the trigger assembly of claim 1 and the power tool of claim 11, wherein the inductive sensor is a coil trace having a first end and a second end that has a different coil density than the first end, and wherein the trigger assembly further comprises a spring biasing the trigger to a position in which the conductor is located in a neutral position between the first end and the second end, wherein, in response to the conductor moving away from the neutral position and towards the first end of the coil trace, the output of the inductive sensor is used to activate the motor in a first rotational direction and to accelerate a rotational speed of the motor, and wherein, in response to the conductor moving away from the neutral position and towards the second end of the coil trace, the output of the inductive sensor is used to activate the motor in an opposite, second rotational direction and to accelerate a rotational speed of the motor (These features would be an obvious modification from the disclosures of Huber considering that the assembly comprises coil springs (11) urging the pressure pins (10) outwardly of a housing (9) -see column 3, lines 36-61; and figure 2 and Cheung considering that the asymmetric electric coil (121) has the proximal end and the distal end, wherein the distal end has the different winding density than the proximal end, and the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, wherein a processor (112) analyses the inductance of the asymmetric electric coil (106) and determines a position of the electrically conductive target (104) - see paragraphs [0019]-[0020]; and figures 1-2). 
As to Claim 22, Huber in view of Cheung discloses the method of claim 21, wherein the inductive sensor is a coil trace having a proximal end located proximate the trigger and a distal end, and wherein the distal end has a different winding density than the proximal end, and wherein the method further comprises: moving the conductor away from the proximal end of the inductive sensor and towards the distal end of the inductive sensor; and accelerating the rotational speed of the motor as the conductor is moved from the proximal end of the inductive sensor towards the distal end (Cheung: the asymmetric electric coil (121) has a proximal end and a distal end, wherein the distal end has a different winding density than the proximal end, and the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, wherein a processor (112) analyses the inductance of the asymmetric electric coil ( 106) and determines a position of the electrically conductive target
(104) -see paragraphs [0019]- [0020]; and figures 1-2). 
As to Claim 23, Huber in view of Cheung discloses the method of claim 22, further comprising: releasing the trigger; biasing the trigger in a second direction that is opposite the first direction; moving the conductor away from the distal end of the inductive sensor and towards the proximal end of the inductive sensor; and decelerating the rotational speed of the motor as the conductor is moved from the distal end of the inductive sensor to towards the proximal end ( These features would be an obvious modification from the disclosures of Huber considering that the method comprises the step of depressing a second end of the common rocker (13) (see column 3, lines 36-61; and figure 2) and Cheung considering that the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, wherein the processor (112) analyses the inductance of the asymmetric electric coil (106) and determines the position of the electrically conductive target (104) -see paragraphs [0019]-[0020]; and figure 1). 
As to Claim 24, Huber in view of Cheung discloses the method of claim 21, wherein activating the electric motor comprises activating the electric motor in a first rotational direction (the method comprises the step of rotating the commutator motor in one direction of rotation -see column 3, lines 11-35; and figure 2). 
As to Claim 25, Huber in view of Cheung discloses the method of claim 24, wherein the wherein pressing the trigger in the first direction comprises pivoting the trigger in a first pivotal direction, wherein the conductor is a first conductor and the inductive sensor is a first inductive sensor, and wherein the method further comprises: pivoting the trigger in a second pivotal direction that is opposite the first pivotal direction; moving a second conductor over a second inductive sensor; outputting a second signal from the second inductive sensor; and activating the electric motor in a second rotational direction that is different than the first rotational direction based on the second signal (These features would be an obvious modification from the disclosures of Huber considering that the method comprises the steps of: depressing a second end of the common rocker (13); actuating a second switch (5) by the depression; and rotating the commutator motor in the other direction of rotation by the actuation (see column 3, lines 11-61; and figure 2) and Cheung considering that the system 1s configured to move the
electrically conductive target (104) over the asymmetric electric coil (106) to alter the
inductance -see paragraphs [0018]- [0019]; and figure 1). 
As to Claim 26, 28 and 30, Huber in view of Cheung discloses the subject matter of Claim 1, 11 and 21, wherein a parameter of the motor is controlled in proportion to the movement of the trigger using the output of the inductive sensor (These features would be an obvious modification from the disclosures of Huber considering that the method comprises the step of depressing a second end of the common rocker (13) (see column 3, lines 36-61; and figure 2) and Cheung considering that the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, wherein the processor (112) analyses the inductance of the asymmetric electric coil (106) and determines the position of the electrically conductive target (104) -see paragraphs [0019]-[0020]; and figure 1-2). 

As to Claim 27, 29 and 31, Huber in view of Cheung discloses the subject matter of Claim 1, 11 and 21, wherein the conductor moves between a first position and a second position, wherein the first position is outside the detection area of the inductive sensor and the second position is within the detection area of the inductive sensor (These features would be an obvious modification from the disclosures of Huber considering that the method comprises the step of depressing a second end of the common rocker (13) (see column 3, lines 36-61; and figure 2) and Cheung considering that the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance, wherein the processor (112) analyses the inductance of the asymmetric electric coil (106) and determines the position of the electrically conductive target (104) -see paragraphs [0019]-[0020]; and figure 1). 

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments/Remarks
As to applicant’s argument “…The combination of Huber and Cheung fails to disclose the above claim features in combination with other features of independent claim 1…As an initial matter, neither of the references discloses the claim feature “wherein an output of the inductive sensor is used to activate the electric motor.” Based on a reading of the rejection, it is currently unclear how this feature is disclosed by the combination…As such, the combination also does not lead to predictable results…

In summary, (i) neither of the references and their combination disclose the claim feature “wherein an output of the inductive sensor is used to activate the electric motor’; (ii) the proposed combination would render the primary references unsatisfactory and inoperable for its intended purpose; and (111) the proposed combination does not lead to predictable results...Applicant therefore believes that independent claim 1 is allowable over the proposed combination. Claims 2-10 depend from independent claim 1 and are therefore allowable for at least the same reasons as well as other reasons. Withdrawal of the rejections is respectfully requested...For similar reasons as discussed above with respect to independent claim 1, Huber and Cheung fail to disclose the above claim features in combination with other features of independent claim 11. Applicant therefore believes that independent claim 11 is allowable over the proposed combination. Claims 12-20 depend from independent claim 11 and are therefore allowable for at least the same reasons as well as other reasons. Withdrawal of the rejections is respectfully requested…For similar reasons as discussed above with respect to independent claim 1, Huber and Cheung fail to disclose the above claim features in combination with other features of independent claim 21…Applicant therefore believes that independent claim 21 is allowable over the proposed combination. Claims 22-25 depend from independent claim 21 and are therefore allowable for at least the same reasons as well as other reasons. Withdrawal of the rejections is respectfully requested…New claims 26-31 depend from independent claims 1, 11, and 21 respectively and are therefore allowable for at least the same reasons as independent claims 1, 11, and 21 as well as other reasons…”
In response, the examiner respectfully disagrees with the applicant’s assertion. The examiner would also like to emphasize that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI). Hence, the claims are addressed based on what is claimed not necessarily argued. In contrary to applicant’s argument, as shown in the office of 02/01/2022 and the instant office action, Huber alone in his teachings as shown in Fig.1-4 discloses a trigger assembly/a method for use with a portable power tool having a commutator motor comprising: a common rocker/trigger (13); a movable contact (6) connected to a pressure pin (10) of the common rocker (13); a controller/ a control circuitry (24) circuit that sets or controls the speed of the motor (1) (see column 4, line 37-40) and a switch (4) actuated by the movable contact (6), wherein the commutator motor (1) rotates in one direction of rotation when the switch ( 4) is actuated (see also column 2, line 64 - column 3, line 61; and figures 2, 4). Although the assembly is thought as shown, it doesn’t explicitly disclose: an assembly comprising a conductor; and a printed circuit board having an inductive sensor thereon responsive to relative movement between the conductor and the inductive sensor caused by movement of a trigger. Nonetheless, Cheung cures the deficiency as shown in Fig.1-7 in which a system comprising an electrically conductive target (104) mechanically coupled to an object (102); and a printed circuit board (PCB) formed on a substrate (108) having an asymmetric electric coil (106), and an inductance-to-digital converter (LDC/transducer -110), wherein the proximity of the electrically conductive target (104) to the asymmetric electric coil (106) alters the inductance (see paragraphs [0018]-[0019]; and figure 1). Therefore, it would have been obvious before the effective date of the instant application for a trigger assembly for use with a power tool to include a printed circuit board having an inductor sensor responsive to a conductor movement as thought by Cheung within the teachings of Huber in order to have a better control of the power tool by forming an asymmetric coil and a transducer coupled to the asymmetric electric coil to provide an excitation signal, and to further determine a response of the asymmetric coil to the excitation signal and an output signal based on the response of the asymmetric coil to the excitation signal, wherein the output signal comprises an indication of position of an external target (see paragraph [0004]). It should also be noted that it is obvious to one of ordinarily skilled in the art for a trigger/switch when pressed/touched to conduct/transmit power to a portable power tool (as an example) and the control board/printed circuit having a sensor (inductive) to monitor the movement to meet expectations (the desired output).   Thus, the combination clearly teaches the alleged limitations and reads on the independent claims.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cheung cures the deficiency of Huber and the combination is proper. Thus, the rejection of independent claims 1, 11 and 21 and its respective dependent claims 2-10, 12-18 and 21-31 are maintained.  However, claims 19 and 20 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In conclusion, applicant's arguments filed on 04/27/2022 have been fully considered but they are not persuasive as shown above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846